COATS, J.,
dissenting.
With its opinion today the majority deals a serious blow to the principle of stare decisis and, I believe, continued confidence in the legitimacy of court-made law. Not only does the majority overturn basic and long-established contract law, expressly reconsidered and reaffirmed in this very context, by this very court, not a quarter-century ago; it trivializes (to the point of rejecting) its obligation to either adhere to established precedent or justify a departure from it. If the highest court of a jurisdiction no longer accepts, even in principle, that its current disposition is constrained by its own prior pronouncements, its judgments become as ephemeral as the make-up of the court at any given moment in history. Because I can see no justification for overruling our holding in Marez v. Dairyland Insurance Co.,1 and because I consider it particularly gratuitous to do so for reasons no more compelling than those presented by the case before us today, I respectfully dissent.
*652Stare decisis, the common-law principle requiring adherence by courts to decided cases, is of course not an inexorable command, especially in eases of constitutional interpretation, which cannot be altered by legislation. See Planned Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833, 854, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992); id. at 954, 112 S.Ct. 2791 (Rehnquist, C.J., dissenting). Courts have identified a number of considerations bearing on the propriety of departing from precedent, including, among others, the practical workability of a prior decision; the extent to which a departure would work hardship or inequity upon those who have relied on and ordered their behavior around the prior ruling; whether related legal principles have developed in such a way as to leave the prior ruling without justification; and whether factual presumptions at the time of a prior ruling have since proven to be untrue. See, e.g., id. at 854-55, 112 S.Ct. 2791. While there may be disagreement about the scope and applicability of the various justifications for departing from established precedent, as well as about the extent to which public confidence in the legitimacy of com-t-made law can withstand announcements that prior judgments were simply wrong, there can be little question that more is required than “a present doctrinal disposition to come out differently.” Id. at 864, 112 S.Ct. 2791 (citing Mitchell v. W.T. Grant Co., 416 U.S. 600, 636, 94 S.Ct. 1895, 40 L.Ed.2d 406 (1974) (Stewart, J., dissenting) (“A basic change in the law upon a ground no firmer than a change in our membership invites the popular misconception that this institution is little different from the two political branches of the Government. No misconception could do more lasting injury to this Court and to the system of law which it is our abiding mission to serve.”)).
Although the majority acknowledges this fundamental principle, it promptly rejects its limitations, for no better reason than its current assessment that “more good than harm will come from departing from precedent.” Maj. op. at 644, In Marez, a different membership of this court expressly considered and rejected the very rule adopted by the majority today, and reaffirmed the applicability of traditional contract principles to this aspect of insurance contracts. Other than the adoption of the “notice-prejudice” approach by more jurisdictions since that time, the majority offers no changes in statutes or practice, or additional arguments not already considered and rejected in Marez. While the choice of other jurisdictions may be some cause for the appropriate branch of this state’s government to carefully examine the wisdom of its public policy, it most certainly is not a ground, in itself, for overturning our own established precedent. And the majority’s clear preference for a change in policy hardly amounts to an assertion that long-established law has for some reason become unworkable.
Actually, the majority implies that no reason for overturning our prior law is called for because we had already, in effect, overruled Marez with regard to late-notice eases in Clementi v. Nationwide Mutual Fire Insurance Co., 16 P.Sd 223 (Colo.2001). Nothing could be further from the case. In Clementi this court went to great lengths to make clear that it was not overruling the traditional rule reaffirmed in Marez. We carefully explained why the uninsured motorist policy at issue there involved considerations substantially different from those of liability insurance policies and that unlike the latter, we had never suggested that the former should be governed by the traditional contract rule. Rather than articulating any ground for overturning Marez, we therefore considered ourselves free to determine an appropriate notice-prejudice rule for statutorily-dictated, uninsured motorist policies.
The majority does not even challenge the logic or scholarship of the Marez court in construing or applying constitutional limitations, legislative dictates, or prior case law. It simply disagrees with the holding of Ma-rez (and established contract principles) as a matter of public policy, and proceeds to do precisely what we expressly refused to do in Clementi. Furthermore, even if it were within the realm of this court to make such policy determinations, the considerations upon which it relies to overturn more than a century of established law have virtually no applicability to the current controversy.
*653Whatever the practical realities of insurance policies entered into by individual consumers, motorists, or homeowners may be, absolutely nothing suggests that this policy, purchased by the Summitville Consolidated Mining Company to insure against environmental lawsuits, was in the nature ■ of an adhesion contract or was purchased for some reason other than its commercial advantage. See maj. op. at 646. Nor should any public policy goal of this state to protect “third-party tort victims” (to the extent that such' a policy has actually existed) apply to federal and state governments seeking damages under anti-pollution legislation. See id. at 646. Finally, a case in which the insurer is not notified for more than six years, after the insured has already settled the claim, hardly raises concerns that the insurer might reap a windfall from a technical or de minimis reporting violation. See id. at 646.
In fact, the majority’s characterization of a claim made after the insured has already admitted liability, and a final settlement has already been reached, as “late notice” rather than no notice at all, merely accentuates the lengths to which it has gone to overturn law with which it disagrees. In addition to creating a highly debatable rule, in which the applicability of a prejudice requirement turns on non-discovery by the insurer prior to a claim by the insured, the majority is forced to “modify” its analysis in Clementi to reduce the clear unfairness of requiring an insurer to initially go forward with a demonstration of prejudice in such a case. By openly adopting the dissenting rationale in Marez, maj. op. at 648, the majority leaves little room for doubt that any suggestion of restraint in its holding or the continued vitality of any aspect of the majority opinion in Ma-rez is illusory.
In Marez, this court noted the salutary purposes of notice provisions in insurance contracts and warned against setting them aside without substantial justification. Marez, 638 P.2d at 291. “Absent a factual context which compels, in the interests of justice, a departure from our present long established rule and the adoption of a new rule based on different considerations,” we there held (and wisely I believe) that it would be “jurisprudentially sound to leave the matter to another day, or to the wisdom of the general assembly.” Id. I have noted elsewhere what I consider to be the willingness of this court to abandon well-established principles of both contract and tort law, without even needing to do so to resolve a particular case or controversy, and to take upon itself the task of regulating the insurance industry, according to its own preferences for administering risk. See, e.g., Goodson v. Am. Standard Ins. Co. of Wis., 89 P.3d 409, 418-19 (Colo.2004) (Coats, J., concurring in the judgment only). It would be difficult to imagine a more unlikely case to serve as the vehicle for overturning more than a century of contract law in this jurisdiction, even if grounds for departing from precedent could be found.
Because I believe that the majority has failed to present adequate justification for its decision to abandon well-established precedent in this case, and that actions like those taken by the court today can only erode public confidence in the judicial decision-making process, I respectfully dissent.

. Marez v. Dairyland Ins. Co., 638 P.2d 286 (Colo.1981).